t c memo united_states tax_court patrick w healey and nancy l marshall petitioners v commissioner of internal revenue respondent docket nos filed date patrick w healey for petitioners lisa k hartnett for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioners are liable for a deficiency in federal_income_tax an addition_to_tax and a penalty as follows addition to accuracy-related tax penalty year deficiency sec_6651 sec_6662 c dollar_figure -- -- dollar_figure dollar_figure -- dollar_figure -- dollar_figure respondent determined that petitioners were liable for negligence under sec_6662 and c but not substantial_understatement under sec_6662 thus we do not consider whether petitioners are liable under sec_6662 after concessions by petitioners we must decide the following issues whether petitioners' applications for automatic_extension of time to file u s individual_income_tax_return forms for the years in issue are valid we hold that they are not because petitioners did not properly estimate their tax_liability whether petitioners are liable for additions to tax under sec_6651 for failure to timely file income_tax returns for and we hold that they are whether petitioners are liable for the accuracy-related_penalty under sec_6662 and c for negligence for we hold that they are whether imposition of the additions to tax for failure to timely file under sec_6651 and failure to timely pay under sec_6651 and the accuracy-related_penalty for negligence under sec_6662 and c for violates the double_jeopardy clause of the fifth_amendment to the u s constitution double_jeopardy clause or otherwise unlawfully penalizes petitioners twice for the same conduct we hold that it does not whether respondent's determination that petitioners are liable for the addition_to_tax for failure to timely file under sec_6651 for and is invalid because respondent unlawfully selected them for audit we hold that it is not whether petitioners have made a prima facie showing that the addition_to_tax under sec_6651 was selectively applied to them by respondent we hold that they have not thus petitioners are not entitled to discover from respondent statistics relating to respondent’s application of the addition_to_tax under sec_6651 to other taxpayers references to petitioner are to patrick w healey references to petitioner wife are to nancy l marshall section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners are married and lived in lincoln nebraska when they filed the petitions in these cases petitioner is an attorney and senior partner in the law firm healey wieland in lincoln nebraska he has had more than years' experience as an attorney specializing in litigation he was a partner at his law firm during the years in issue he had access to all financial records of his law firm petitioner received draws from his law firm of dollar_figure in dollar_figure in and dollar_figure in petitioner entertained clients as part of his business petitioner reached age 59½ in which entitled him to receive a dollar_figure distribution from his law firm’s pension fund he received that amount during and deposited it in his bank account petitioner knew that he was required to report the dollar_figure as income on his tax_return when he prepared his income_tax return in date he did not remember in which year he had received the distribution he did not check his records to see when he had received it petitioner wife is an artist musician and teacher she held shows and entertained clients during the years in issue b petitioners’ application_for extension of time to file income_tax return sec_1 petitioners' tax_year a application_for extension of time to file petitioner’s law firm had not prepared its partnership tax_return for by date on date petitioner prepared and petitioners filed a form_4868 in which they requested a 4-month extension of the time to file their tax_return the form_4868 petitioners filed stated total_tax liability for this is the amount you expect to enter on line of form 1040a or line of form_1040 if you do not expect to owe tax enter zero -0- caution you must enter an amount on line or your extension will be denied you can estimate this amount but be as exact as you can with the information you have if we later find that your estimate was not reasonable the extension will be null and void petitioners did not estimate their tax_liability for on line one of the form_4868 petitioners reported that they had paid estimated_taxes of dollar_figure and had a balance due of dollar_figure which they paid when they filed the form_4868 b petitioners’ federal_income_tax return for petitioner prepared petitioners’ federal_income_tax return for petitioners filed it on date they reported that petitioner’s income from his law firm was dollar_figure and that petitioners’ tax_liability was dollar_figure they subtracted their estimated_tax payments and the payment they made with the form_4868 and reported a balance due of dollar_figure petitioners deducted dollar_figure for meals and entertainment_expenses on their return petitioners did not keep the forms that petitioners signed for and discussed below also contained this language contemporaneous_records of the business_purpose of those expenses c audit of petitioners’ tax_return respondent audited petitioners' return in date respondent issued a request for payment of dollar_figure for underpayment of estimated_tax dollar_figure for late payment of tax and dollar_figure for interest a total of dollar_figure because petitioners did not pay the amount shown on their return petitioners then paid those amounts to respondent respondent also made several adjustments to which petitioners agreed counting those adjustments petitioners’ tax_liability was dollar_figure petitioners concede that they should have reported that the dollar_figure pension distribution and an additional dollar_figure from petitioner wife's business was income in petitioners concede that they erroneously claimed a dependency_exemption for their daughter robin in and dollar_figure in itemized_deductions for unreimbursed employee_expenses and personal_property_taxes after the audit respondent concluded that petitioners could deduct dollar_figure more in business_expenses for petitioner's law practice than they claimed on their schedule e petitioners disagreed with respondent's conclusions for that i they could not deduct dollar_figure for meals and entertainment_expenses due to lack of substantiation ii their form_4868 was invalid and that iii they are liable for the addition_to_tax for failure to timely file their return and the accuracy-related_penalty on date petitioners signed a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in income_tax and acceptance of overassessment for respondent referred the case to respondent's appeals_office and issued a notice_of_deficiency for on date petitioners filed their petition for docket no on date petitioners' tax_year a application_for extension of time to file for petitioner prepared and petitioners filed a form_4868 on date seeking to extend the time to file their return by months to date on it petitioners estimated that their total_tax liability for was dollar_figure they reported that they had made estimated_tax payments of dollar_figure and had a balance due of dollar_figure which they paid with the form_4868 b petitioners’ federal_income_tax return for petitioner prepared petitioners’ income_tax return respondent received petitioners' income_tax return for on date on that return petitioners reported that they received dollar_figure in income from petitioner’s law firm and that their tax_liability was dollar_figure after subtracting withheld and estimated_tax and tax paid with the form_4868 they reported that they had a balance due of dollar_figure which they paid with the return respondent issued a notice of correction of petitioners' tax_return on date making certain adjustments and imposing penalties and interest petitioners filed an amended return on date on which they reported a corrected tax_liability of dollar_figure petitioners' tax_year a application_for extension of time to file for petitioner prepared and petitioners filed a form_4868 for on date in which they estimated that their total_tax liability for was dollar_figure they reported that they had made estimated_tax payments of dollar_figure and had a balance due of dollar_figure which they paid with the form_4868 b petitioners’ federal_income_tax return for petitioner prepared petitioners’ joint federal_income_tax return for respondent received it on date the envelope in which the return was mailed was postmarked date they reported that they received income of dollar_figure from petitioner’s law firm and had a tax_liability of dollar_figure after subtracting withheld and estimated_tax and the payment they made when they filed the form_4868 they reported that they had a balance due of dollar_figure which they paid with the return audit of petitioners’ and returns on date respondent's auditor wrote a letter to petitioners enclosing a report recommending additions to tax under sec_6651 in the amount of dollar_figure for and dollar_figure for the letter said the and returns had the same disputed form_4868 issue that was present on petitioners’ return and that respondent’s auditor wanted to keep the years together respondent issued a notice_of_deficiency for and on date petitioners filed the petition for tax years and docket no on date summary the following compares the amount of tax_liability petitioners estimated on forms for the years in issue with the amounts they reported on form sec_1040 or have otherwise conceded for those years tax_liability tax estimated on form_4868 dollar_figure big_number big_number tax reported on form_1040 dollar_figure dollar_figure dollar_figure conceded by petitioners dollar_figure big_number big_number year c petitioners’ discovery request relating to imposition of addition_to_tax under sec_6651 by respondent the parties filed a joint motion to calendar and consolidate these cases the court granted the motion on date paragraph of that motion provides in the event that the court grants the foregoing motion to calendar and consolidate the parties hereby stipulate that the petitioners at the conclusion of the trial of the consolidated cases may file a motion to keep the record open for a reasonable period of time to pursue discovery of any information described in exhibit a attached which the court may determine is relevant and material to the issues in these cases respondent will not object to the motion on the grounds that it constitutes untimely discovery or that petitioners have failed to comply with the requirements of 61_tc_691 however respondent reserves the right to make any and all other objections exhibit a to that motion is a copy of petitioners’ amended interrogatories to respondent in it petitioners requested data about the number of taxpayers who filed forms for and how many owed more taxes than they paid_by the original due_date of the return before extensions what percentage of those taxpayers owed more than and percent more than the amount they paid_by the original due_date of their return and for how many of those taxpayers the commissioner assessed both the addition_to_tax under sec_6651 and the penalty under sec_6662 and c opinion a whether petitioners' forms are valid contentions of the parties petitioners contend that the forms that they filed for and are valid because they used the same method to estimate their tax_liability for the years in issue that they have always used petitioner was busy with his work petitioners did not receive the partnership tax returns or schedules k-1 for from the law firm in time to prepare the returns by date and as to their estimate for they did not know that they had received the dollar_figure pension distribution in respondent contends that the forms are invalid because petitioners did not properly estimate their tax_liabilities for the years to which the forms relate background a calendar_year taxpayer generally must file returns by april after the close of the calendar_year sec_6072 the commissioner may grant a reasonable extension of time to file a return sec_6081 a 4-month extension is automatic if a taxpayer timely files a properly prepared form_4868 sec_1_6081-4 and income_tax regs a form_4868 is invalid if the taxpayer fails to properly estimate his or her tax_liability based on information available to the taxpayer when the extension is requested 102_tc_632 92_tc_899 a taxpayer must estimate his or her tax_liability carefully and must make a reasonable attempt to find information on which to base the estimate crocker v commissioner supra the mere fact that a taxpayer underestimates his or her tax_liability does not invalidate a form_4868 or void an automatic_extension id pincite whether petitioners properly estimated their tax petitioners contend that they estimated their tax with reasonable care on forms for the years in issue they contend that the lack of tax documents such as partnership tax returns from petitioner’s law firm and a form_1099 for the pension distribution is reasonable_cause for their failure to estimate their tax for more accurately they also argue that their oversight was understandable in the rush of completing and filing their form_4868 for we disagree petitioner has shown no reason why he as senior partner could not have obtained the partnership returns sooner petitioners could have ascertained the amount of the draws that petitioner received from his law firm in each year in issue and that he received from the pension distribution in those amounts would have enabled petitioners to estimate their tax_liability for the years in issue far more accurately than they did petitioner’s draws and the income that he reported from his law firm are as follows year income from draws law firm dollar_figure big_number big_number dollar_figure big_number big_number petitioners did not follow the instructions on the forms for line of form_4868 calls for the total_tax liability for that the taxpayer expects to enter on his or her individual_income_tax_return for petitioners did not make an entry on line of form_4868 one could infer that petitioners made a tax_liability estimate of dollar_figure based on the form_4868 by adding the balance due dollar_figure to the total payments and credits dollar_figure however dollar_figure would not have been a reasonable estimate dollar_figure is less than one-fifth of the tax_liability dollar_figure to which they later agreed for petitioners’ estimate of their tax was about two-fifths of their liability as reported on their income_tax return and for their estimate was about two-thirds of their liability as reported on their income_tax return see table at par b-5 of the findings_of_fact p petitioners did not make a bona_fide attempt to base their estimate on information that was reasonably available to them for the years in issue see crocker v commissioner supra pincite boatman v commissioner tcmemo_1995_356 form invalidated when the taxpayers whose tax_liability was dollar_figure estimated that their tax_liability was dollar_figure petitioners contend that their situation is like that of the taxpayers in hudspeth v commissioner tcmemo_1985_628 revd and remanded on another issue 914_f2d_1207 9th cir we disagree we concluded in hudspeth that the taxpayers properly estimated their tax_liability based on information available to them at the time petitioners had but did not use information which was available to properly estimate their tax_liability we also have considered jacobs v commissioner tcmemo_1994_252 in deciding this case in jacobs the taxpayer husband a lawyer included his monthly billings in his estimated income but did not include in his monthly billings or in his estimated income about dollar_figure of fees from a personal injury lawsuit which had been deposited in a client trust account we held that the taxpayers properly estimated their tax according to their regular bookkeeping procedures based on the total of the monthly billings we found that their failure to count the client trust fund in estimating their tax on the form_4868 did not invalidate their extension request here there is no evidence of how petitioners estimated the tax_liability shown on their forms or that they considered petitioner’s partnership draws or income for for which petitioners estimated that their tax_liability was two-thirds of what they later reported on their form_1040 there is no evidence that the error related to an unusual item thus petitioners have not shown that they used a reasonable method to estimate their tax_liabilities when they filed the forms for the years in issue petitioners contend that respondent should have informed them in a timely manner that their forms were invalid we disagree holding otherwise would unreasonably require the commissioner to conduct a detailed examination of every extension request before approving it crocker v commissioner supra pincite petitioners did not properly estimate their tax_liability on the forms they filed for and thus we hold that those forms are invalid see id pincite b whether petitioners are liable for additions to tax for failure to timely file under sec_6651 sec_6651 provides for an addition_to_tax up to percent for failure to timely file federal_income_tax returns unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect 469_us_241 84_tc_859 81_tc_806 affd without published opinion 767_f2d_931 9th cir petitioners relied on the automatic extensions for the years in issue as a defense to the addition_to_tax for failure to timely file under sec_6651 reliance on an automatic_extension is not reasonable_cause for a taxpayer's failure to timely file a return if the taxpayer failed to properly estimate his or her tax_liability in requesting the extension 92_tc_899 we conclude that petitioners are liable for the additions to tax under sec_6651 c whether petitioners are liable for the accuracy-related_penalty under sec_6662 respondent determined that petitioners are liable for the accuracy-related_penalty for under sec_6662 and c because of negligence see note to table p taxpayers are liable for a penalty equal to percent of the portion of the underpayment to which sec_6662 applies sec_6662 for purposes of sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 negligence frequently involves a failure to report income or an overstatement of deductions 380_f2d_509 5th cir affg tcmemo_1964_303 261_f2d_176 9th cir affg 28_tc_1133 64_tc_651 affd 566_f2d_2 6th cir petitioners did not explain why they did not report all of petitioner wife’s income and they could have easily checked to see when they had received the dollar_figure pension distribution failure to keep adequate_records is evidence of negligence marcello v commissioner supra 73_tc_980 a taxpayer is required to maintain records sufficient to correctly prepare his or her tax_return sec_1_6001-1 income_tax regs petitioners had insufficient records to support their claimed deduction of expenses for meals and entertainment dollar_figure in business_expense deductions for petitioner wife's activities and dollar_figure in itemized_deductions for unreimbursed employee_expenses and personal_property_taxes petitioners contend that they were not negligent in erroneously claiming a dependency_exemption for their daughter robin because they did not know how much she earned petitioner apparently assumed without checking that they could claim an exemption for her there is no evidence that they tried to find out how much she earned petitioners’ understatement of income and overstatement of deductions and the inadequacy of their records are sufficient to show that they were negligent we conclude that petitioners are liable for the accuracy-related_penalty for under sec_6662 d whether the double_jeopardy clause bars imposition of the additions to tax for failure to timely file and pay under sec_6651 and and the penalty for negligence under sec_6662 and c petitioners contend that imposition of both the addition_to_tax for failure to timely file and pay under sec_6651 and and the accuracy-related_penalty under sec_6662 and c for negligence is unlawful and violates the double_jeopardy clause because those sections penalize the same conduct we disagree sec_6651 and and a are not punishment for purposes of the double_jeopardy clause the double_jeopardy clause forbids any person subject for the same offense to be twice put in jeopardy of life or limb petitioners contend that sec_6651 and and a impose punishment as defined in 114_sct_1937 and united see par d-3 p the fifth_amendment to the constitution provides as follows no person shall be held to answer for a capital or otherwise infamous crime unless on a presentment or indictment of a grand jury except in cases arising in the land or naval forces or in the militia when in actual service in time of war or public danger nor shall any person be subject for the same offense to be twice put in jeopardy of life or limb nor shall be compelled in any criminal case to be a witness against himself nor be deprived of life liberty or property without due process of law nor shall private property be taken for public use without just compensation states v halper 490_us_435 a civil sanction is punishment for double_jeopardy purposes if it is not solely remedial but also serves punitive goals of deterrence or retribution department of revenue v kurth ranch u s at __ s ct pincite united_states v halper supra pincite- see 95_tc_341 discussing halper additions to tax such as sec_6651 are not punishment for purposes of the double_jeopardy clause the u s supreme court has said the remedial character of sanctions imposing additions to a tax has been made clear by this court in passing upon similar legislation they are provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 see miller v commissioner tcmemo_1994_249 increased interest under sec_6621 not punishment dillon v commissioner tcmemo_1981_583 the accuracy-related_penalty under sec_6662 and c for negligence is also remedial see helvering v mitchell supra pincite the 50-percent addition_to_tax for civil_fraud is remedial and not punitive for double_jeopardy purposes united_states v alt ___ f 3d ___ 6th cir date 98_tc_165 the accuracy-related_penalty under sec_6662 is percent it is less severe than the addition_to_tax for fraud we conclude that the accuracy-related_penalty under sec_6662 and c is not punishment for purposes of the double_jeopardy clause sec_6651 and sec_6662 are quite different than the montana drug tax the imposition of which the u s supreme court held violated the double_jeopardy clause department of revenue v kurth ranch u s at __ s ct pincite montana imposed almost dollar_figure in taxes and penalties against six individuals who pleaded guilty to possession or storage of dangerous drugs id at __ s ct pincite montana assessed the tax on illegally possessed marijuana and hash oil which had been confiscated the tax equaled about percent of the market_value of the confiscated drugs the tax applied only in cases in which the state had imposed a criminal_penalty for possession of illegal drugs id at __ s ct pincite the supreme court held that the montana drug tax is the equivalent of criminal punishment for purposes of the double_jeopardy clause id at __ s ct pincite sec_6651 and sec_6662 and c are very different from the montana drug tax those sections are remedial and intended to compensate the government for a taxpayer’s noncompliance thus department of revenue v kurth ranch supra does not control here see united_states v alt supra sec_6651 and sec_6662 do not punish the same conduct for purposes of the double_jeopardy clause the double_jeopardy clause applies only if a person is put in jeopardy twice for the same conduct conduct is different for double_jeopardy purposes if the two proceedings require proof of different facts t he test to be applied to determine whether there are two offenses or only one is whether each provision requires proof of a fact which the other does not 284_us_299 see also 432_us_161 if each statutory provision requires proof of a fact that the other does not the blockburger test is met and the provisions are not the same for double_jeopardy purposes 420_us_770 ndollar_figure sec_6651 and applies to failure to timely file a return and pay tax sec_6662 and c requires proof of negligence thus conduct under sec_6651 and and sec_6662 and c is not the same for double_jeopardy purposes see sec_1_6662-2 income_tax regs petitioners are liable for the addition_to_tax for failure to timely file under sec_6651 for because they did not properly estimate their tax_liability on their forms thus invalidating respondent’s consent based on those forms to extend filing dates for those returns by months see pars a and b pp they are liable for the accuracy-related_penalty under sec_6652 a and c for because they underreported their income overstated their deductions and failed to keep adequate_records see par c p also the additions for tax for negligence and late filing are remedial we conclude that the double_jeopardy clause does not shield petitioners from liability for additions to tax under sec_6651 and sec_6662 petitioners also contend that respondent unlawfully other than in violation of the double_jeopardy clause penalized them twice for the same conduct petitioners have not given any authority to support this theory and we are aware of none imposition of the addition_to_tax under sec_6651 respondent determined that petitioners are liable for the additions to tax under sec_6651 for all of the years in issue but did not determine that petitioners are liable under sec_6651 before respondent determined that petitioners were liable for the addition_to_tax under sec_6651 respondent issued a request for payment for to petitioners to pay the addition_to_tax under sec_6651 the commissioner may assess tax without issuing a notice_of_deficiency if a taxpayer does not pay the amount shown on his or her return sec_6213 petitioners paid the addition_to_tax for late payment under sec_6651 before respondent determined that they are liable for the addition_to_tax under sec_6651 petitioners contend that the imposition of additions to tax under sec_6651 and violates the double_jeopardy clause we disagree sec_6651 provides for an addition_to_tax for failure to timely file federal_income_tax returns of percent per month up to percent of the difference between the correct amount of tax and the amount_paid before the due_date plus credits sec_6651 provides for an addition_to_tax of percent per month up to percent for failure to pay the amount shown or required to be shown on a return a taxpayer may fail to file and pay a tax and thus be subject_to both sec_6651 and see sec_6651 if that occurs the amount of the addition_to_tax under sec_6651 is reduced by the amount of the addition_to_tax under sec_6651 for any month to which an addition_to_tax applies under both paragraphs and the combined amounts under paragraphs and cannot exceed percent per month sec_6651 also sec_6651 requires proof of different facts from sec_6651 see iannelli v united_states supra blockburger v united_states supra also the additions to tax under sec_6651 and are remedial thus we conclude that imposition of additions to tax under sec_6651 and sec_6651 does not violate the double_jeopardy clause e whether petitioners are not liable for additions to tax under sec_6651 because respondent selectively applied it to them background petitioners contend that they are not liable for additions to tax under sec_6651 because in petitioners’ view respondent selectively applied it to them we disagree the standard for evaluating a claim of selective or discriminatory prosecution in a criminal case is as follows the person asserting such a claim bears the burden of establishing prima facie both that while others similarly situated have not generally been proceeded against because of conduct of the type forming the basis of the charge against him he has been singled out for investigation and that the government's discriminatory selection of him for investigation has been invidious or in bad faith ie based upon such impermissible considerations as race religion or the desire to prevent his exercise of constitutional rights st german of alaska e orthodox catholic church v united 840_f2d_1087 2d cir petitioners' claim lacks merit if it does not meet the standard applied in criminal cases 673_f2d_1062 9th cir affg 73_tc_1163 petitioners’ discovery request petitioners seek to discover statistical information about respondent’s imposition of additions to tax under sec_6651 against taxpayers who filed forms for the years in issue petitioners argue that they will not know whether it was rational for respondent to impose the penalties unless respondent responds to their discovery requests petitioners speculate that the facts they seek may show that petitioners were treated unlawfully or arbitrarily or lead to evidence showing that there was unlawful_discrimination respondent contends that the data would be irrelevant and production would be burdensome we need not allow discovery relating to a claim that respondent has selectively enforced the law or unlawfully discriminated unless the proponent makes a prima facie showing that both elements of the standard stated above are met st german of alaska e orthodox catholic church v united_states supra 807_f2d_159 10th cir 805_f2d_201 6th cir 718_f2d_1210 2d cir 652_f2d_890 9th cir 584_f2d_864 8th cir 74_tc_720 internal_revenue_service irs was not required to produce audit data to taxpayer which failed to make a prima facie case that it was improperly selected for audit 65_tc_1014 irs was not required to produce letter rulings relating to other taxpayers who had claimed deductions similar to those claimed by taxpayer petitioners have not made a prima facie showing that either of the elements are met ie that respondent applied sec_6651 to petitioners while not proceeding against others who were similarly situated or that respondent selectively discriminated against them based on impermissible considerations such as race religion or the desire to prevent the exercise of constitutional rights petitioners’ allegation that respondent’s determinations for and are punishment for petitioners’ challenge to respondent’s determination for petitioners contend that respondent’s determinations for and unlawfully punishes them for challenging respondent’s determination for we disagree the commissioner has broad authority to investigate and examine persons who may be liable for taxes 62_tc_324 the irs can investigate merely on suspicion that the law is being violated or even just because it wants assurance that it is not 379_us_48 338_us_632 petitioners point out that respondent issued the notice_of_deficiency for and after petitioners filed the petition contesting respondent’s determination there is nothing improper about this sequence of events or the fact that respondent audited petitioners for consecutive years see 625_f2d_429 2d cir irs audit of taxpayer’s returns for consecutive years was not an unlawful selective audit petitioners filed their and returns on date and date respectively it would have been virtually impossible for respondent to make a determination relating to petitioners’ and tax years as early as the determination was made for we infer no improper motive or bias in respondent’s determinations for and petitioners point out that on date respondent’s auditor wrote petitioners a letter attaching her report of proposed income_tax examination changes for petitioners’ and tax years additions to tax for failure_to_file under sec_6651 she said in the letter that she forwarded those reports to keep them with the file because they all presented the same form_4868 issue petitioners contend that the letter from respondent's auditor shows that respondent determined that the additions to tax apply for and because petitioners challenged respondent’s determination for we disagree the date letter shows that respondent's auditor wanted to keep petitioners' and audits together because they presented the same disputed form_4868 issue it does not show that respondent had an improper motive conclusion for the foregoing reasons we deny petitioners' motion to compel further discovery relating to whether respondent has illegally or selectively enforced the law in this case to reflect concessions by petitioners and the foregoing decisions will be entered for respondent
